Opinion by
Cline, J.
The record showed that the merchandise involved consists of raw rabbitskins wrapped in bales covered with old, dirty, second-hand burlap; that the skins are not capable of being marked; and chat there was no marking on the burlap to indicate the country of origin, but tags were attached to the burlap of each bale which contained the marking showing the country of origin of the merchandise, and that the tags were sewed on the burlap and would not become detached when the bales were opened. Following American Hatters & Furriers Co. v. United States (1 Cust. Ct. 111, C. D. 31) it was held that the merchandise in question was not subject to the additional duty.